DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1, 2, 4, 5 and 8-10 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a location tracking device for providing low-power geofence service for elder people with dementia using a low-power communication network.  The device can increase power supply of the solar charging module and an energy harvesting module for producing the power to the location tracking device so as to provide geofence service at low-power by using the power supply efficiently. The device can quickly selects a position measurement module according to position information determined by indoor/outdoor position estimation process of the location tracking device with the solar charging module so as to reduce power consumption for searching a position tracking module of the position tracking device. The flexible battery is accommodated in a body component, so that a size of the flexible battery is increased.   The device has a flexible battery (207) inserted into receiving portions of first and second band components. A solar charging module (217) produces power. A control circuit switches communication modules by sensing activation of the solar charging module. The control circuit transmits a position value measured using a low-power .
Consider claim 1, the best reference found during the process of examination, Gurijala (U.S. 10043527), discloses a method for generating a psychoacoustic model from an audio signal transforms a block of samples of an audio signal into a frequency spectrum comprising frequency components. From this frequency spectrum, it derives group masking energies. These group masking energies each correspond to a group of neighboring frequency components in the frequency spectrum. For a group of frequency components, the method allocates the group masking energy to the frequency components in the group in proportion to energy of the frequency components within the group to provide adapted mask energies for the frequency components within the group, the adapted mask energies providing masking thresholds for the psychoacoustic model of the audio signal.
Consider claim 1, another best reference found during the process of examination, Connor (U.S. 2015/0049487), discloses a wearable device and method for disrupting unwelcome 
	Claim 5 is recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claim 5 is patentable over related arts.  Claims 2, 4 and 8-10 depend from claims 1 and 5, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1, 2, 4, 5 and 8-10 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689